EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 In connection with the annual report of Integrated Freight Corporation (the "Company") amendment no. 1 on Form 10-K/Afor theyear endedMarch 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the Report"), the undersigned principal executive officer and the principal financial officer of the Company, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:July 25, 2011 /s/ Paul A. Henley Paul A. Henley, Chief Exectuvie Officer (Principal Executive and Principal Operating Officer) /s/ Paul A. Henley Paul A. Henley, Chief Financial Officer (Principal Financial and Principal Accounting Officer)
